                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

RONALD L. SUTTON,                               )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )           No. 1:18-CV-00063 CDP
                                                )
DUNKLIN COUNTY JAIL, et al.,                    )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       On September 26, 2018, service was returned unexecuted on defendant Marissa Wilson

by the U.S. Marshal’s Office, with return of service indicating that Ms. Wilson was no longer

employed by Dunklin County Jail.        As such, the Court will order defense counsel, A.M.

Spradling, III, to submit, under seal and ex parte, the last known residential address for Ms.

Wilson in order for the Court to effectuate service of process on Ms. Wilson.

       Accordingly,

       IT IS HEREBY ORDERED that A.M. Spradling, III, shall submit, under seal and ex

parte, the last known residential address for Ms. Wilson, under seal and ex parte, within thirty

(30) days of the date of this Memorandum and Order.

       Dated this 15th day of October, 2018.




                                                CATHERINE D. PERRY
                                                UNITED STATES DISTRICT JUDGE
